Citation Nr: 1018774	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  00-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of wounds to muscle groups XIII and XV, right, 
moderate, rated as wound, moderately severe, muscle group 
XIII, right.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 1999 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran provided testimony at April 2001 and July 2004 
Travel Board hearings before the undersigned at the RO.  
Transcripts are associated with the claims folder.

In a July 2006 decision, the Board denied a rating in excess 
of 30 percent for the Veteran's service-connected disability.  
The Veteran subsequently appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  While that case was 
pending at the Court, the Veteran's attorney and the VA 
Office of the General Counsel filed a Joint Motion to vacate 
the Board's decision and remand the Veteran's claim to the 
Board.  In a February 2008 Order, the Court granted the Joint 
Motion, vacated the Board's July 2006 decision, and remanded 
this case to the Board for readjudication.  The Board 
subsequently remanded the case for further development, in a 
June 2008 decision.  The development requested has been 
completed, as discussed below, and the case is now 
appropriate for appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

During the rating period on appeal, the Veteran's right thigh 
disability has been found to be a through-and-through injury 
with an entrance and exit wound and debridement, initial 
infection, and intermuscular scarring; service records show 
several months of hospitalization following the initial 
injury, and the Veteran currently has consistent complaints 
of muscle weakness, fatigue, and uncertainty of movement.  
There has been no loss of deep fascia or muscle substance, 
but some impairment of muscle strength has been demonstrated.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for a disability evaluation of 40 percent for residuals of 
wounds to muscle groups XIII and XV, right, moderately 
severe, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321(b), 3. 159, 4.1, 4.2, 4.10, 4.40, 4.55, 4.56, 4.59, 
4.73, Diagnostic Codes 5313, 5315 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, where the pertinent issue was already decided and on 
appeal prior to the enactment of the VCAA, as is the case 
here, the Court acknowledged that the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pellegrini, 18 Vet. App. at 120 (2004).  In addition, the 
decision of the U.S. Court of Appeals for Veterans Claims, in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  See Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

A letter was sent to the Veteran in August 2001 that informed 
him of what evidence was required to substantiate the claims, 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  The letter informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  It described what the 
evidence should show, including how the claimed disability 
affects the Veteran's employment.  Although no longer 
required, the Veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

It is acknowledged that the VCAA letter sent to the Veteran 
in August 2001 may not fully satisfy the requirements of 
Dingess or Vasquez-Flores, in that it did not specify that 
the evidence should show how the disability affected the 
Veteran's employment.  Therefore, to this extent, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be satisfied solely by various 
post-decisional communications.  See Mayfield v. Nicholson, 
supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, the January 2000 SOC and April 2000 SSOC 
provided the Veteran with the criteria that would be used to 
evaluate his disability as well as the law regarding how 
disability ratings and effective dates are determined.  The 
claim was subsequently re-adjudicated in the September 2002 
and September 2009 SSOCs.  In addition, the January 1999 
rating decision, January 2000 SOC, and April 2000, September 
2002, and September 2009 SSOCs explained the basis for the 
RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  Thus, the 
Board finds that the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist, including the requirements set forth by the Court in 
Dingess and Vasquez-Flores have been satisfied.

As mentioned above, in a June 2008 decision, the Board 
remanded the claim for further development.  Specifically, 
the Board stated that the RO should develop and adjudicate 
the question of entitlement to an extraschedular rating for 
the Veteran's disability, and that a VA examination was 
needed to determine the severity of the Veteran's disability.     

Following the Board's remand, a letter was sent to the 
Veteran requesting evidence showing marked interference with 
employment or frequent periods of hospitalization, and a 
response was received from the Veteran in September 2008.  In 
addition, a VA examination was conducted in October 2008 that 
included the information requested by the Board.  Thus, it 
appears that all development requested by this Board in its 
June 2008 remand has been completed to the extent possible, 
and no additional development is required.  Moreover, neither 
he nor his attorney has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  

The Board notes that some of the Veteran's service treatment 
records (STRs), including those detailing initial treatment 
for his shrapnel wound, have not been located, despite 
attempts by the RO and the Veteran to obtain them.  However, 
to the extent that the Veteran's wound treatment dictates his 
disability rating, and because the Veteran engaged in combat 
with the enemy, VA will accept his description of treatment 
for this wound, because it is consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(b).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (VA will 
give veteran heightened benefit-of-the-doubt where records 
have been lost).  

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  In addition, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe is based on the type of injury, the history 
and complaints of the injury, and objective findings.  38 
C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 
Vet. App. 70 (1993), has held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).

Under the regulations, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a).  Moreover, a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-weakness, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c). 

A slight disability of muscles is described as a simple wound 
of muscle without debridement or infection.  The service 
department records would demonstrate a superficial wound with 
brief treatment and return to duty.  Healing would be shown 
as having been with good functional results.  No cardinal 
signs or symptoms of muscle disability would be shown and the 
scar would be minimal with no evidence of fascial defect, 
atrophy, or impaired tonus.  There would be no impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through-
and-through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through-and-through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through-and-through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance or soft or flabby muscles in 
wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  Id.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  

The diagnostic codes involved in rating the muscles included 
in the anatomic region of the pelvic girdle and thigh include 
Diagnostic Codes (DCs) 5313 through 5318.  38 C.F.R. § 
4.55(b).  The Veteran in this case has been evaluated under 
DC 5313, which is found in 38 C.F.R. § 4.73.  DC 5313 
provides the rating criteria for evaluation of injuries of 
Muscle Group XIII.  Muscle Group XIII includes the muscles 
involved in extension of the hip and flexion of the knee; 
outward and inward rotation of the flexed knee; acting with 
rectus femoris and sartorius synchronizing simultaneous 
flexion of the hip and the knee, and extension of the hip and 
knee.  A noncompensable, or 0 percent, disability rating is 
assigned where the disability is slight; a 10 percent 
disability rating is assigned where the disability is 
moderate; a 30 percent disability rating is assigned where 
the disability is moderately severe, and a maximum 40 percent 
disability rating is assigned where the disability is severe.  
38 C.F.R. § 4.73, DC 5313.

Also potentially relevant to this claim is DC 5315, which 
addresses injuries of Muscle Group XV.  Muscle Group XV 
includes the muscles involved in adduction and flexion of the 
hip and flexion of the knee.  Under DC 5315, a 
noncompensable, or 0 percent, disability rating where the 
disability is slight; a 10 percent disability rating is 
assigned where the disability is moderate; a 20 percent 
disability rating is assigned where the disability is 
moderately severe, and a maximum 30 percent disability rating 
is assigned where the disability is severe. 

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of section 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Further, the regulations provide that a muscle injury rating 
will not be combined with a peripheral nerve paralysis rating 
of the same body part, unless the injuries affect entirely 
different functions.  For compensable muscle group injuries 
that are in the same anatomical region but do not act on the 
same joint, the evaluations for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55.  

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In a May 1969 rating decision, the Veteran was initially 
granted service connection for the residuals of a shrapnel 
wound of the right thigh, sustained in Vietnam.  A 30 percent 
evaluation was assigned, effective from December 19, 1968, 
the day after the Veteran separated from service.  In July 
1998, the Veteran filed a request for an increased rating, 
which was denied in the January 1999 rating decision that is 
the subject of this appeal.  

The Board will begin by reviewing the medical evidence for 
the rating period on appeal.  

In October 1998, the Veteran was afforded a VA examination.  
He said he had sustained a shrapnel wound from a rocket in 
1968 while he was stationed in Vietnam, and was taken to a 
Navy hospital ship where he stayed for 3 weeks.  Debridement 
was performed and he received shots in his legs, which he 
believed to be antibiotics.  He was then transferred to a 
hospital in Okinawa where he stayed for 3 months.  The 
Veteran denied any bone damage.  After he recovered from his 
injury, he resumed his duties as a helicopter mechanic at 
Fort Stewart in Georgia.  Currently, the Veteran was self-
employed installing television towers; however, he said he 
was unable to work for as long or as hard as he would like, 
due to his right leg injury.  He reported no feeling on the 
inner aspect of the right thigh, and he had muscle spasms in 
the right leg, especially after working.  The spasms were 
alleviated with rest.  On physical examination, the examiner 
noted the entry wound located below the right buttocks on the 
lateral side, and the exit wound within the femoral triangle 
medial side of the right thigh.  Varicosities were noted 
around the gastrocnemius muscle on the right side.  There was 
no edema in the leg.  A fungal infection was noted on the 
right great toe.  The examiner recommended a physical therapy 
evaluation for strength of the thigh muscles, including the 
quadriceps and hamstring.  The examiner also recommended an 
EMG and lower extremity arterial and venous studies of both 
legs to evaluate his vascular status, and X-rays of the 
pelvis, right hip, and femur.  

A March 2000 treatment note from Dr. M.D.K., the Veteran's 
chiropractor, indicates that his lower extremity reflexes 
were normal, and all of the standard lower extremity muscle 
strengths were graded at 5 out of 5.  The same results were 
recorded in March 2001.

In August 2001, the Veteran submitted a statement in which he 
reported cramps, numbness, and spasms in his upper right leg, 
and daily ankle swelling.  Moreover, his job had become more 
physically demanding in recent years due to drastic changes 
in the electronics field.  His leg and back pain made it 
difficult to climb or stand.  He also testified at the August 
2001 Board hearing that he had constant pain in his right 
knee, hip, and thigh area for which he took aspirin daily.  
He also had swelling in the lower right leg, and fatigability 
after standing.    

The Veteran was afforded another VA examination, primarily 
for his low back pain, in August 2001.  He said he continued 
to work as an electrician.  He complained of spasms in his 
right thigh that woke him up at night about 4 times a week.  
Walking usually relieved the discomfort in the right thigh.  
Thigh examination revealed an entrance wound on the right 
gluteal region, and an exit wound on the right groin.  
Measurements of the thigh 5 inches above the patella were 
20.5 inches on both sides.  There was no difference between 
the quadriceps of the right and left legs, and there was no 
evidence of any wasting.  The Veteran had normal circulation 
and there were varicose veins on the right leg, especially on 
the back of the right calf.  Range of motion of the right hip 
and knee were normal.  The examiner provided a description of 
the Veteran's job, which involved installing antenna towers, 
digging holes, mixing cement, and climbing the towers.  When 
going up the towers, he used a belt and both legs to hold 
himself in place.  He had been using his right leg less and 
less and depending more on the left leg, because he felt his 
right leg was weaker.  The Veteran stated his right leg had 
not been able to hold him to go up and down the towers.  The 
examiner opined that the Veteran's right lower extremity pain 
was not due to the missile wound to the thigh.  Moreover, the 
examiner stated that the missile wound was not causing right 
lower extremity weakness, fatigability, or incoordination.  

In October 2002, the Veteran submitted a statement in support 
of his claim.  He stated that although his range of motion 
was normal during VA examinations, this was not the case 
after he performed a day's work.  By the end of a work day, 
his gait was not normal, as he favored his right leg and had 
pain in the affected areas with normal movement.  He also 
pointed out that, since he had damage to two muscle groups in 
his thigh, he thought he was entitled to a rating higher than 
30 percent.  

In March 2004, Dr. J.M.K, a private physician, wrote a letter 
stating that ever since the right thigh injury, the Veteran 
had experienced weakness of the right lower extremity and it 
would give to that side.  The doctor further stated he 
believed the Veteran's weak right lower extremity would have 
caused an uneven enough gait and balance that it could have 
aggravated the Veteran's degenerative disc disease. 

At the July 2004 Board hearing, the Veteran testified that he 
had a lack of strength in his right thigh and swelling of the 
lower leg with associated pain, especially after performing 
work.  After working, he would take an aspirin and elevate 
his leg several times a day.  Moreover, he was only able to 
perform the climbing of ladders and towers that his job 
entailed for 2 or 3 hours a day due to his disability.  

The Veteran wrote a letter explaining the effects of his 
right thigh disability on his employment in September 2008.  
He said his work as a television repairman required hard 
labor, including crawling under floors or working on the 
rooftops of houses to install antennas.  There were many days 
when he could not work due to the pain caused by such 
exertion.  He said that, in more recent years, the weakness 
of his right leg has caused him to fall many times, sometimes 
causing injury to other parts of his body.  Moreover, as his 
right hip and leg have worsened, he has had to rely more on 
the left leg and arms, which put more pressure on the left 
extremities and his back.  

The Veteran was again afforded a VA examination in October 
2008.  He said that, over the past 10 years, he he had 
experienced uncertainty of movement and weakness in his right 
leg.  He had to drive with the left foot due to uncertain 
movements of the right foot.  He also had increased pain in 
the right hip, leg, and foot, and numbness in the right 
thigh.  On occasion, he experienced falls due to the weakness 
in the right leg.  In addition, he said he had torn muscles 
in both arms because he had to overcompensate for the 
weakness in his right leg.  He also reported swelling from 
the right knee to the ankle after extended periods of 
standing.  The examiner noted that the wound was a through-
and-through injury and was initially infected before healing.  
There were no associated bone, nerve, vascular, or tendon 
injuries.  Currently, there was pain, decreased coordination, 
fatigability, weakness, uncertainty of movement, and 
numbness.  The Veteran had injured the semitendinosus muscle 
in group XIII; muscle strength was 3, and there was tissue 
loss.  There were no muscles in group XIV involved.  In group 
XV, the injury had been to the adductor magnus; muscle 
strength was 3, and there was no tissue loss.  There was 
intermuscular scarring in groups XIII and XV.  In terms of 
function of the muscles, there was weakness of the right 
thigh muscles and decreased endurance, but strength was 
sufficient to finish chores that did not require heavy 
lifting, pulling, pushing, or squatting.  There was a sunken 
8 centimeter (cm) by .5 cm scar on the right upper posterior 
thigh, and a slightly raised 7 cm by 0 cm scar on the right 
upper anterior thigh.  The scar was not painful or tender to 
touch, but the Veteran reported the area around the scars 
were numb.  The scars were not adherent.  There were 
residuals of nerve damage in the form of numbness in the 
right thigh, but there was no tendon or bone damage, muscle 
herniation, loss of deep fascia or muscle substance, and no 
limitation of joint motion due to muscle disease or injury.  
There was, however, decreased endurance (unable to perform 
repetitive motions such as squatting, bending, and pushing), 
decreased strength of the right leg (3 out of 5), a mild 
decrease in the right muscle tone (vastus lateralis, rectus 
femoris, and vastus medialis), edema in the lower right leg, 
ankle, and foot, and absent sensation to light touch over the 
entire aspect of the right leg. 

The examiner opined that the Veteran would not be able to 
keep up with physical labor requirements that required 
lifting, carrying, pushing, pulling heavy equipment, or work 
that required repetitive stooping or squatting.  However, he 
would be able to perform sedentary work.  Range of motion 
testing of the right hip revealed active extension to 0 
degrees with pain throughout the range, passive extension 
from 0 to 5 degrees with pain throughout the range, and no 
loss of motion on repetitive use.  Active flexion was 0 to 82 
degrees with pain, passive flexion to 95 degrees with pain at 
the end of motion, and loss of motion to 75 degrees on 
repetition due to pain.  Active adduction was 0 to 7 degrees, 
passive adduction was 0 to 10 degrees, and there was no loss 
of motion on repetition.  Active and passive abduction were 
to 15 degrees with pain throughout the range, and loss of 
motion to 10 degrees on repetition due to pain.  Active 
internal rotation was 0 to 18 degrees with pain throughout, 
passive internal rotation was to 20 degrees with pain from 12 
to 20 degrees, and there was loss of motion to 18 degrees on 
repetition due to pain.  Active external rotation was to 24 
degrees with pain, passive external rotation was to 28 
degrees with pain, and there was loss of motion to 17 degrees 
on repetition due to incoordination.  The right knee had 
flexion to 113 degrees with pain from 102 to 113 degrees and 
loss of motion on repetition due to fatigue.  Extension of 
the knee was to 2 degrees hyperextension with no pain, and no 
pain on repetition.  The right ankle had plantar flexion from 
0 to 35 degrees with pain, and no loss of motion on 
repetition.  Dorsiflexion of the ankle was 0 to 5 degrees 
with pain and loss of motion on repetition.  X-rays of the 
pelvis showed that bone mineralization and alignment were 
normal, there were no acute fractures or dislocations, but 
there was tiny spurring of the lateral tibial spine 
suggesting very early degenerative change.  The joint spaces 
otherwise appeared preserved and articular surfaces were 
smooth.  The Veteran stated he had been self-employed for the 
last 20 years, but had missed 24 weeks of work in the last 12 
months due to pain, weakness, and swelling to the right leg.  
Thus, the examiner stated the Veteran's disability had 
significant effects on his occupation.  When asked about 
cardinal signs and symptoms of muscle disability, the 
examiner responded that there was mild loss of power, mild 
uncertainty of movement, mild incoordination, weakness (3 out 
of 5), moderate pain, and moderate fatigue; these were likely 
attributable to the residuals of wounds to muscle groups XIII 
and XV and were at least as likely as not to contribute to 
the Veteran's ability to keep up with his work requirements.  

The Board will now consider whether the Veteran is entitled 
to a higher evaluation for the right thigh based on the 
evidence of record relevant to the rating period on appeal, 
as outlined above.  His right thigh disability is currently 
rated at 30 percent under DC 5313, which contemplates 
injuries of Muscle Group XIII.  A noncompensable, or 0 
percent, disability rating is assigned where the disability 
is slight; a 10 percent disability rating is assigned where 
the disability is moderate; a 30 percent disability rating is 
assigned where the disability is moderately severe, and a 
maximum 40 percent disability rating is assigned where the 
disability is severe.  38 C.F.R. § 4.73, DC 5313.
 
Applying the criteria for evaluating muscle injuries found in 
38 C.F.R. § 4.56(d) in light of all the evidence, including 
the most recent examination, the Board finds that the 
evidence is in relative equipoise as to whether the Veteran's 
disability more nearly approximates a moderate, versus a 
moderately severe muscle, disability.  Applying the benefit-
of-the-doubt doctrine in the Veteran's favor, the Board finds 
that his disability more closely fits the criteria for a 
moderately severe residual muscle disability.

The October 2008 VA examiner noted the Veteran's original 
injury was a through-and-through wound with debridement and 
an initial infection, as well as intermuscular scarring in 
muscle groups XIII and XV.  Moreover, the available STRs 
showed hospitalization for several months following the 
injury, and current records showed consistent complaints of 
muscle weakness, lowered threshold of fatigue, and 
uncertainty of movement.  In addition, the October 2008 VA 
examiner found that the right thigh disability significantly 
affected the Veteran's ability to perform his job as a 
television repairman.  The Veteran also testified at the July 
2004 Board hearing that he could only perform the very 
physically demanding portions of his job for 2 or 3 hours per 
day.  Although there was no evidence of loss of deep fascia 
or muscle substance, the remainder of the criteria for a 
moderately severe muscle injury have been demonstrated by the 
evidence.  

By contrast, the weight of the evidence does not support a 
finding that the Veteran's disability picture more nearly 
approximates a higher level, e.g., severe muscle disability.  
There was no evidence of a wound due to a high-velocity 
missile, large or multiple low-velocity missiles, or bone 
fractures (as demonstrated by the October 2008 X-rays).  
Moreover, there is no evidence of muscle binding.  The 
October 2008 VA examiner further noted there is no evidence 
of loss of deep fascia or muscle substance.  The August 2001 
VA examiner noted that measurements of both thighs were the 
same, and there was no evidence of any wasting of the right 
thigh muscles.  The Veteran's muscle strength was rated at 3 
out of 5 at the October 2008 VA examination, which does not 
reflect severe impairment of function.  Finally, none of the 
signs of severe disability listed in 38 C.F.R. § 4.56(d)(A) - 
(G) were present.       

Under DC 5313, a 30 percent evaluation is assigned where the 
disability is moderately severe.  However, as noted above, 
38 C.F.R. § 4.55(c)(e) states that for compensable muscle 
group injuries which are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  In this case, the evidence demonstrates that both 
muscle group XIII and muscle group XV were damaged.  These 
muscle groups affect both the knee and hip joints.  Thus, 
muscle group XIII will be considered to have severe 
disability and, under DC 5313, a 40 percent evaluation is 
warranted for severe disability. 

The Board must also consider whether the competent evidence 
establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination, or 
fatigability such that the Veteran's disability picture is 
more nearly approximated by a rating higher than 40 percent.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra.  
In this regard, the Veteran complains of constant right thigh 
pain relieved by daily aspirin, and pain was demonstrated 
during range of motion testing at the October 2008 VA 
examination.  However, range of motion was within normal 
limits.  Therefore, the Board finds that an additional 
evaluation for pain and limitation of function under these 
provisions is not appropriate in this instance.  The Veteran 
has already been compensated consistent with his symptoms for 
impairment of the right thigh under DC 5313.  Thus, he has 
already been compensated for painful motion and any 
functional loss.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 
supra.  

With respect to the scars resulting from the Veteran's 
shrapnel wound to the right thigh, the Board notes that a 
separate compensable valuation for residual scars is 
warranted under Esteban v. Brown, 6 Vet. App. at 261-62, only 
where none of the symptomatology is duplicative or 
overlapping with other service-connected disability arising 
from the same injury to the same anatomical location.  
Furthermore, under both the old and revised regulations for 
evaluating disability of the skin, the Veteran's scars do not 
warrant a compensable rating, because they have not been 
shown to be symptomatic, they are non-facial scars, and they 
are well-healed, not deep, and not causative of limited 
motion.  See 67 Fed. Reg.62,889 (Oct. 9, 2002) (codified at 
38 C.F.R. § 4.118 (2003)); 38 C.F.R. § 4.118, DCs 7803, 7804, 
7805 (2002), effective prior to August 30, 2002; 38 C.F.R. 
§ 4.118, DCs 7801, 7802, 7803 (2009).  Accordingly, the Board 
concludes that a separate compensable evaluation for scars of 
the right thigh as residuals of the service-incurred shrapnel 
wound is not warranted.

In conclusion, the Board, resolving reasonable doubt in the 
Veteran's favor, finds that the overall record supports the 
award of an increased evaluation for the Veteran's right 
thigh disability, as described above.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

Finally, in addition to the foregoing, the Board has 
considered whether the Veteran's service-connected right 
thigh disability warrants an increased rating on an extra-
schedular basis.  The governing criteria for the award of an 
extra-schedular rating call for a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked inference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  In these instances, the RO is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an extra-
schedular evaluation commensurate with average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, although the Veteran missed up to 24 weeks of work 
per year due to right thigh symptoms, and the October 2008 VA 
examiner stated the disability interfered with the Veteran's 
ability to perform heavy physical labor, the record reflects 
that he has been self-employed for 20 years, and the October 
2008 VA examiner stated that he would not be precluded from 
sedentary work.  Moreover, the Court has held that, "if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The rating criteria for a moderately severe muscle injury 
specifically includes the impact which such disability has on 
employment.  Thus, the evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable, and referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

A 40 percent evaluation for residuals of wounds to muscle 
groups XIII and XV, right, moderately severe, is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


